PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/678,914
Filing Date: 8 Nov 2019
Appellant(s): ENEVATE CORPORATION



__________________
Rami N. Moussa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 27, 2022.

Every ground of rejection set forth in the Office action dated June 23rd, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4 – 11 & 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murata et al. (US Pat. No. 8,283,084 B2 – hereinafter “Murata”). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US Pat. No. 8,283,084 B2 – hereinafter “Murata”), in view of Christian et al. (US PGPub. 2013/0108897 A1 – hereinafter “Christian”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US Pat. No. 8,283,084 B2 – hereinafter “Murata”), as evidenced by NPL’1 (Document retrieved from THAIMETCOAT CO., LTD.).
Claims 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US Pat. No. 8,283,084 B2 – hereinafter “Murata”) evidenced by NPL’1 (Document retrieved from THAIMETCOAT CO., LTD.), further in view of Kark (USPGPub. 2007/0104817 A1).

NEW GROUNDS OF REJECTION
No new Grounds of Rejections are being presented in the instant Examiner’s Answer to the Appeal Brief.
WITHDRAWN REJECTIONS
No grounds of rejection have been withdrawn by the examiner in the instant Examiner Answer to the Appeal Brief.
(2) Response to Argument
In regards of Appellant’s arguments traversing the rejection of independent claim 1 in view of Murata, the Appellant argues that, “Murata does not teach or suggest a thermal rod configured for engaging an electrode roll that comprises a sheet comprising electrode material applied on a current collector rolled to create concentric alternating layers of electrode material and current collector, where at least a portion of the thermal rod is disposed within the electrode roll once engaged therewith, and particularly where that portion of the thermal rod is specifically disposed within the concentric alternating layers of electrode material and current collector.”  (Appeal Brief, p. 6-8). The Examiner respectfully disagrees. 
	The Examiner notes that, as per MPEP  2114 (II): “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, independent claim 1 is directed to “an apparatus for processing battery electrodes,” which the claim language positively recites as a “thermal rod” (claim 1, ll. 3, as amended), as per MPEP 2111.02 (II), “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Since Murata is directed to a hollow-shaped membrane electrode assembly for a fuel cell (analogous to the recited “An apparatus for processing battery electrodes”), which implements cost reduction and its downsizing by being formed in a hollow shape, Murata at Col. 1, ll. 7-10. 
Additionally, since Murata’s prior art apparatus teaches all the structural limitations of the claim (the structural limitation being the heat exchanging thermal rod), and Murata discloses the thermal rod 10 being disposed within a hollow-shaped cell 2, which comprises a membrane electrode assembly 1 within the hollow-shaped cell 2 (see Murata’s FIG. 5 and Col. 5, ll. 58-64), it would be reasonable for an artisan in the art, that the thermal rod 10 of Murata would have been is capable of performing the intended use to an electrode roll having concentric alternating layers, as recited in the preamble. Therefore, neither the recitation with respect to the manner in which a claimed apparatus is intended to be employed, and/or the recitation of the material or article worked upon by the apparatus, differentiate the claimed apparatus from a prior art apparatus of Murata.
Furthermore, the recitations following the claimed thermal rod are clearly recitations of the intended use of the apparatus being claimed, since claim language recites “the thermal rod is configured for engaging an electrode roll… and configured for providing thermal transfer into the electrode roll during processing of the electrode roll, the processing comprising pyrolysis processing of the electrode roll. ” (claim 1 as amended. Here, it is understood that the recitation of an “electrode roll” is not a positively recited limitation, but instead, the material or article worked upon by the claimed apparatus, as well as the recitation “configured for providing thermal transfer,” is just a recitation of “what the device does.” 
Consequently, the Examiner respectfully reminds the Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, because the apparatus as claimed (a thermal rod), is anticipated by Murata’s “rod-like member, 10,” which Murata discloses as “the rod-like member is a heat exchanging member as hereinafter described, the rod-like member 10 is preferably in a linear shape,” Murata at Coll. 15, ll. 63-67, cont. Col. 16, ll. 1-2, Appellant’s argument is not persuasive.  

Similarly, Appellant arguments in p. 9-11 are directed to the “electrode roll,” which has been established is not a positively recited limitation to independent claim 1, as amended, but the material or article worked upon by the claimed apparatus. Hence not limiting the structure of the claimed apparatus, as per MPEP 2115.  
In this case, the Appellant alleges that, “Appellant disagrees, and submits that the Examiner misreads and misconstrues the claim features at issue. In this regard, Appellant notes that the claim features at issue are not directed to the electrode rod per se; rather, these features are included because they are pertinent to the thermal rod and operations thereof. In particular, Appellant submits that the inclusion of the electrode roll related features limits the scope of the thermal rod as claimed. This allows for specifically distinguishing between the solutions disclosed in Murata and those that meet the subject matter of claim 1.” (Appellant’s Brief at p. 11).
The Examiner agrees with the Appellant in that, “the claim features at issue are not directed to the electrode rod per se (which is the only positively recited structural limitation of claim 1, as per MPEP 2115); rather, these features are included because they are pertinent to the thermal rod and operations thereof.” 
This in fact is why the argument is found not to be persuasive – since, Appellant’s arguments are directed to the intended use of the claimed apparatus (“operations thereof”). Appellant is respectfully reminded that, as per MPEP 2114 (II), “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.” Therefore, Appellant’s argument is not persuasive. 

In regards of Appellant’s argument that, “As for the Examiner's contention that the claimed arrangement may be suggested by Murata, Appellant respectfully disagrees and submits that such conclusion would be contrary to public policy as it would effectively allow for use of Murata to preempt most if not all solutions involving use of thermal rods (or similar devices) in processing electrode rolls and like products.” Appellant’s Brief, p. 12. 
The foregoing is a moot point and not grounds for overturning the examiner’s position. As seen in the prosecution history (Final Office action mailed 06/23/2021), as well in the discussion above, the examiner properly rejected claim 1 under 35 U.S.C. 102(a)(1) in the final rejection.
Appellant’s argument is based on the conjecture that patentable weight should be given to the recitations of intended use of the apparatus being claimed, as well as the recitations of the material or article worked upon by the apparatus (an electrode roll), which is in contradiction of MPEP 2115, that establishes that a claim is only limited by positively recited elements (in this case, the claimed “thermal rod”). Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, Murata’s thermal rod-like member 10 engages and functions as a thermal exchanging unit with the spirally-positioned hollow shell 11, having electrode 2 within (e.g., see FIG. 5). Therefore, the prior art structure (thermal rod-like member 10) would be capable of performing the intended use of processing battery electrodes with at least a portion of the thermal rod being disposed within concentric alternating layers of an electrode material and current collector, hence meeting the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Appellant’s argument is not persuasive.

As to Appellant’s arguments regarding the rejection of rejected claims 2 – 18, based on their dependency from claim 1 and the arguments discussed above (Appellant’s Brief, p. 13). For the same reasons as previously stated, the argument is not persuasive. 
Appellant argues that, “Murata does not teach or suggest the limitations of claim 1, and that “the thermal rod is configured for providing one or both of cooling thermal transfer and heating thermal transfer” as claim 2 recites.” (Appellant’s Brief, p. 13, last para.). This is not persuasive. 
As discussed above, the examiner notes that, as per MPEP  2114 (II): “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, Murata does indeed disclose an embodiment capable of been “configured for providing one or both of cooling thermal transfer and heating thermal transfer.” See Murata at Col. 10, ll. 54, “The following embodiment will explain a case that a heat exchanging member functions as a cooling pipe by supplying a cooling medium to the inside of the heat exchanging member. However, a hollow-shaped cell can also function as a heat exchanging member capable of providing heat by supplying a heating medium to the inside of the heat exchanging member.”

Similarly, in regards to the rejection under 35 U.S.C. § 103 of claim 3 over the prior art of Murata in view of Christian,  Appellant argues that Murata fails to disclose “the thermal rod is configured for providing cooling thermal transfer based on a predefined cooling model for the electrode roll, as claim 3 recites.” (Appellant’s Brief, p. 13-15).
As discussed above, the examiner notes that, as per MPEP  2114 (II): “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, as discussed in the discussion of claim 1 above in view of the prior art of Christian, since the prior art teaches the structural limitations and has been established that Murata’s thermal rod-like member 10 engages and functions as a thermal exchanging unit with the spirally-positioned hollow shell 11, having electrode 2 within (e.g., see FIG. 5), the prior art structure (thermal rod-like member 10) is expected to be capable of performing the intended use of processing battery electrode and being configured for providing cooling thermal transfer based on a predefined cooling model for the electrode roll, as claim 3 recites, hence meeting the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Appellant’s argument is not persuasive.

In regards to Appellant’s arguments in regards to the rejection of claim 4, arguing that, “Murata does not teach or suggest the limitations of claim 1, and that “the thermal rod is configured for engaging the electrode roll by insertion via an internal space within the electrode roll” as claim 4 recites.” (Appellant’s Brief, p. 15-16).
 The examiner disagrees.  
As discussed above, the examiner notes that, as per MPEP  2114 (II): “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, as discussed in the discussion of claim 1 above, since the prior art teaches the structural limitations and has been established that Murata’s thermal rod-like member 10 engages and functions as a thermal exchanging unit with the spirally-positioned hollow shell 11, having electrode 2 within (e.g., see FIG. 5), the prior art structure (thermal rod-like member 10) is expected to be capable of performing the intended use of processing battery electrode and being configured for engaging the electrode roll by insertion via an internal space within the electrode roll” as claim 4 recites, hence meeting the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Appellant’s argument is not persuasive.

	In regards to Appellant arguments directed to the rejection of claim 5, Appellant argues that,  the Examiner respectfully reminds the Appellant that, “Murata does not teach or suggest the limitations of claim 4, and that “the electrode roll comprises a hollow cylindrical core creating a corresponding cylindrical space within the electrode roll, and wherein the thermal rod is configured for engaging the electrode roll by insertion via the cylindrical space within the core of the electrode roll,” as claim 5 recites.” (Appellant’s Brief, p. 16-18).
The examiner disagrees, and notes that the recitation “the electrode roll comprises a hollow cylindrical core,” is directed to the material or article worked upon by the apparatus, and as such, does not differentiate the apparatus claimed from the prior art.
The examiner reminds Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Furthermore, the recitation “wherein the thermal rod is configured for engaging the electrode roll by insertion…” is directed to the intended use of the apparatus being claimed, as discussed above, the examiner notes that, as per MPEP  2114 (II): “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, as addressed in the discussion of claim 1 above, since the prior art teaches the structural limitations (a thermal rod) and has been established that Murata’s thermal rod-like member 10 engages and functions as a thermal exchanging unit with the spirally-positioned hollow shell 11, having electrode 2 within (e.g., see FIG. 5), the prior art structure (thermal rod-like member 10) is expected to be capable of performing the intended use of processing battery electrode and being configured for engaging the electrode roll by insertion via the cylindrical space within the core of the electrode roll,” as claim 5 recites, hence meeting the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Appellant’s argument is not persuasive.

	In regards to Appellant’s arguments in regards of the rejection of claim 6, arguing that, “Murata does not teach or suggest the limitations of claim 1, and that “one or both of a shape and a size of the thermal rod are configured based on at least one component of the electrode roll” as claim 6 recites,” as well as the arguments in regards to the rejection of claim 7, “the electrode roll comprises a hollow cylindrical core creating a corresponding cylindrical space within the electrode roll, and wherein one or both of the shape and the size of the thermal rod are configured to match the cylindrical space” as claim 7 recites,” and the arguments in regards to claim 8, that “a composition of at least a portion of the thermal rod is configured based on at least one component of the electrode roll,” as claim 8 recites.” (Appellant’s Brief, p. 18-21). 
The examiner disagrees, and notes that the recitations directed to “the electrode roll comprising a hollow cylindrical core, and to the composition of the electrode roll,” are directed to the material or article worked upon by the apparatus, and as such, does not differentiate the apparatus claimed from the prior art.
The examiner reminds Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, Murata discloses the rod-like member 10 form may not be particularly limited if in a rod shape and can support the hollow-shaped cell 11 maintaining the shape of a spiral of the cell 11 (Murata at Col. 15, ll. 62). Murata discloses that the section of the rod-like member is preferably in the shape of a closed line curving outward such as a circle… or the like “from the viewpoint that the hollow-shaped cell can be easily wound around the rod-like member.” Murata at Col. 16, ll. 1-5. Additionally, since Murata discloses that the hollow-shaped cell 11 comprises an electrode membrane assembly 2 (Murata, Col. 5, ll. 58-60), construing the limitation under the broadest reasonable interpretation, Murata disclosure above reads, at least, on the limitation “a shape and a size of the thermal rod are configured based on at least one component of the electrode roll.”
Moreover, as to Appellant argument that, “the Final Action fails to show or explain where or how Murata discloses that the configuration of its thermal rod(s), particularly with respect to the composition of at least a portion of the thermal rod(s)—e.g., the selection of the material used therein—is based on or in any way dependent on at least one component of the electrode roll, or composition thereof.” 
Appellant’s argument is not found persuasive, since Murata clearly discloses that the material is selected based on the operation environment of a fuel cell, which includes the electrodes (e.g., the anode and cathode), as presented on the rejection of claim 8 on the Final Office action, p. 10-11; “Murata discloses that a metal to be preferably used for the inner (anode side) (electrode), or the outer (cathode side) current collector may be at least one kind of metals selected from the group consisting of Al, Cu, Fe, Ni, Cr, Ta, Ti, Zr, Sm, In or the like, or may be an alloy based on these metals such as stainless steel. A surface thereof may further be coated with Au, Pt, a conductive resin or the like, and from the viewpoint of excellent corrosion resistance, stainless or titanium is preferable among them, further disclosing that a gauge of the wire, a weave density, a diameter of a rod-like current collector or the like may not be particularly limited (Col.15, lines 45 – 54).”
	Furthermore, regarding Appellant’s argument that, “Murata does not teach or suggest the limitations of claim 8, and that “the thermal rod comprises same material as the current collector” as claim 9 recites.” Murata at Col. 17, ll. 24-33, discloses the material of the heat exchanging member (thermal rod) may be “gold, platinum, titanium, stainless steel, or the like,” and at Col. 17, ll. 54-57, Murata discloses the thermal rod 10 preferably functions as a current collector. Therefore, Murata’s thermal rod-like member 10 is indeed capable of comprise the same material as the current collector.
Appellant’s argument is not persuasive.

Regarding Appellant’s argument regarding claim 10, arguing that, “Murata does not teach or suggest the limitations of claim 9, and that “the same material comprises copper” as claim 10 recites.” (Appellant’s Brief, p. 22, 1st para.).
This is not persuasive. Murata at Col.15, lines 45 – 54 and Col. 18, lines 1 – 10), discloses that, “the current collector may be at least one kind of metals selected from the group consisting of Al, Cu, Fe, Ni, Cr, Ta, Ti, Zr, Sm, In or the like, or may be an alloy based on these metals such as stainless steel.”
Appellant argument is not persuasive.

	In regards to Appellant’s arguments in regards of the rejection of claim 11, arguing that, “Murata does not teach or suggest the limitations of claim 8, and that “the electrode roll comprises a hollow cylindrical core, and wherein the thermal rod comprises same material as the core” as claim 11 recites.” (Appellant’s Brief, p. 22, 2nd para.).
This is not persuasive; the argument is directed to the material or article (electrode roll) worked upon by the apparatus being claimed (a thermal rod).
As indicated above, the examiner respectfully reminds the Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Appellant argument is not persuasive.

In regards to Appellant’s arguments in regards of the rejection of claim 12, arguing that, “the combination of Murata and NPL’1 does not teach or suggest the limitations of claim 1, and further “comprising a lubricant disposed between the thermal rod and the electrode roll” as claim 12 recites.” (Appellant’s Brief, p. 22, 3rd para.).
This is not persuasive. 
As previously discussed in the Final Office action (mailed 06/23/2021), Murata discloses  that in the case of allowing the rod-like member (10) to function as the heat exchanging member and the current collector, an insulating layer may be disposed on the inner circumferential surface of the rod-like member, hence preventing e.g., and further discloses that a coat may be applied to the inner circumferential surface of the rod-like member with a material having a good electrical insulating property, e.g., fluorine resin such as a polytetrafluoroethylene resin (PTFE) (see Murata at Col. 18, lines 29 – 47), as evidenced by NPL’1 – Fluorine resin is a generic of synthetic resin (plastic), that combines a fluorine atom and a carbon atom. NPL’1 discloses that Fluorine resins are used as lubricants due to its Coefficient of friction being Low, keeping good lubrication performance without lubricant oil being applied in a wide range field, e.g., denatured PTFE is mainly used for lubrication.
Appellant argument is not persuasive.

In regards to Appellant’s arguments in regards of the rejection of claim 13, arguing that, “the combination of Murata, NPL’1, and Kark does not teach or suggest the limitations of claim 12, and that “a lubricant comprises graphite” as claim 13 recites.”  (Appellant’s Brief, p. 22, 4th para., cont. p. 23).
This is not persuasive. 
As previously presented on the Final Office action (mailed 06/23/2021),  Kark, directed to an apparatus for the forming of a strip in a continuous run on the surface of a rotating drum, which is to be heated and/or to be cooled in predetermined stationary regions [0001], discloses that the drum may slide directly on the surface of the carrier body. If the latter has a sufficiently low coefficient of friction, such as is the case with a suitable choice of material (for example, graphite), the use of a liquid intermediate layer is expedient, specifically not only to lower the friction, in the case of any desired material pairing, but also as a heat exchange medium [0007]. As per MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,” 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, an artisan in the art would have found the combination obvious, and within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to do so, for the purpose of not only to lowering the friction, in the case of any desired material pairing, but also as a heat exchange medium , as Taught by Kark [0007].
 	Appellant’s argument is not persuasive.

In regards to Appellant’s arguments in regards of the rejection of claim 14, arguing that, “Murata does not teach or suggest the limitations of claim 1, and additionally “comprising an insulator disposed over at least a portion of an exterior surface of the electrode roll” as claim 14 recites.” (Appellant’s Brief, p. 23). 
This is not persuasive; the argument is directed to the material or article (electrode roll) worked upon by the apparatus being claimed (a thermal rod).
As indicated above, the examiner respectfully reminds the Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Appellant argument is not persuasive.

In regards to Appellant’s arguments in regards of the rejection of claim 15, arguing that, “Murata does not teach or suggest the limitations of claim 1, and “one or more thermal sources disposed external to the electrode roll, the one or more thermal sources being configured for providing thermal transfer in conjunction with the thermal rod” as claim 15 recites.” (Appellant’s Brief, p. 23-25, 2nd para.).
This is not persuasive; the argument is directed to the material or article (electrode roll) worked upon by the apparatus being claimed (a thermal rod).
As indicated above, the examiner respectfully reminds the Appellant that, as per MPEP 2115: the material or article worked upon does not limit apparatus claims, since “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.” Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Furthermore, the examiner disagrees and restate the rejection of claim 15 as presented on the Final Office action (mailed 06/23/2021), since Murata teaches an embodiment (FIG. 12; Col. 17, Il. 34-49 and Col. 18, Il. 49-60), wherein thermal rods 10, having external to them the hollow-shaped cell 11 (which comprises the electrode 2 within; Col. 5, ll. 58-67), and externally to both, “At both ends of the module 100, gas manifolds 98a and 985 to supply hydrogen gas into hollows of hollow-shaped cells 11, 11... and cold water manifolds 99a and 99b to supply a heating medium into rod-like members 10, Murata at Col. 18, Il. 49-60. Therefore, under the broadest reasonable interpretation, an artisan in the art would have construed Murata’s disclosure as reading on the limitation, “comprising one or more thermal sources disposed external to the electrode roll, the one or more thermal sources being configured for providing thermal transfer in conjunction with the thermal rod.”
Appellant argument is not persuasive.

In regards to Appellant’s arguments in regards of the rejection of claim 16, arguing that, “Murata does not teach or suggest the limitations of claim 15, and that “the one or more thermal sources and the thermal rod are configured to provide thermal transfer into the electrode roll to create uniform thermal change within the electrode roll during the pyrolysis processing” as claim 16 recites.” (Appellant’s Brief, p. 25).
Appellant’s argument is found not to be persuasive – since, Appellant’s arguments are directed to the intended use of the claimed apparatus (“configured to provide thermal transfer into the electrode roll…”), as well as the material or article worked upon by the apparatus (electrode roll). Appellant is respectfully reminded that, as per MPEP 2114 (II), “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.” 
Furthermore,  it would be reasonable for an artisan in the art, that the thermal rod 10 having one or more thermal sources of Murata would have been capable of performing the intended use of being configured (the thermal rod) “to provide thermal transfer into an electrode roll to create uniform thermal change within the electrode roll during the pyrolysis processing.” Therefore, neither the recitation with respect to the manner in which a claimed apparatus is intended to be employed, and/or the recitation of the material or article worked upon by the apparatus, differentiate the claimed apparatus from a prior art apparatus of Murata.
Appellant’s argument is not persuasive. 

In regards to Appellant’s arguments in regards of the rejection of claim 17, arguing that, Murata does not teach or suggest the limitations of claim 16, and during the processing of the electrode roll, the one or more thermal sources are configured to provide one of cooling thermal transfer and heating thermal transfer, and [sic] “the thermal rod is configured to provide other one of cooling thermal transfer and heating thermal transfer,” as claim 17 recites. (Appellant’s Brief, p. 25).
Appellant’s argument is found not to be persuasive – since, Appellant’s arguments are directed to the intended use of the claimed apparatus (“configured to provide one of cooling thermal transfer and heating thermal transfer…”), as well as the material or article worked upon by the apparatus (during the processing of the electrode roll). Appellant is respectfully reminded that, as per MPEP 2114 (II), “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.” 
Furthermore,  it would be reasonable for an artisan in the art, that the thermal rod 10 having one or more thermal sources of Murata would have been capable of performing the intended use of being configured (the thermal rod) to provide, “during the processing of the electrode roll, one of cooling thermal transfer and heating thermal transfer.” (See Murata at Col. 17, lines 34 – 41 and Col. 18, lines 1 – 10).
 Therefore, neither the recitation with respect to the manner in which a claimed apparatus is intended to be employed, and/or the recitation of the material or article worked upon by the apparatus, differentiate the claimed apparatus from a prior art apparatus of Murata.
Appellant’s argument is not persuasive. 

In regards to Appellant’s arguments in regards of the rejection of claim 18, arguing that, “the thermal rod is configured for enabling movement of the electrode roll during the processing of the electrode roll,” as claim 18 recites.” (Appellant’s Brief, p. 27).
Appellant’s argument is found not to be persuasive – since, Appellant’s arguments are directed to the intended use of the claimed apparatus (“for enabling movement of the electrode roll during the processing of the electrode roll…”), as well as the material or article worked upon by the apparatus (during the processing of the electrode roll). Appellant is respectfully reminded that, as per MPEP 2114 (II), “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.” 
Furthermore,  it would be reasonable for an artisan in the art, that the thermal rod 10 having one or more thermal sources of Murata would have been capable of performing the intended use of being configured for enabling movement of the electrode roll during the processing of the electrode roll,” since Murata teaches the hollow-shaped cell 11, having the electrode 2 within, spirally wound around the thermal rod-like member 10 (see FIG. 5 – 7, Col. 10, ll. 55-66).
 Therefore, neither the recitation with respect to the manner in which a claimed apparatus is intended to be employed, and/or the recitation of the material or article worked upon by the apparatus, differentiate the claimed apparatus from a prior art apparatus of Murata.
Appellant’s argument is not persuasive

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744    
                                                                               
/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.